DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed January 4, 2021 have been entered. Accordingly, claims 1-8 are currently pending and have been examined. Claims 1-7 have been cancelled by Applicant. Claim 8 is newly presented. The previous claim objections have been withdrawn due to applicant’s cancelling claims 1-7. The previous drawing objections have been withdrawn due to newly accepted drawings dated 01/04/2021. However, a new grounds of rejection has been made due to applicant’s new claim. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final. 

Drawings
Applicant’s arguments, see amendment (Pg. 5), filed 1-04-2021, with respect to drawing objections have been fully considered and are persuasive.  The objections of drawings has been withdrawn, except as described below. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “right portion inclined inward” and “a left portion incline inward” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Applicant’s arguments, see amendment (Pgs. 5-6), filed1-04-2021, with respect to claim objections have been fully considered and are persuasive.  The objections of claims has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, (at end of claim 8) the limitations on each rectangular groove includes "a right portion inclined inward" and “a left portion inclined inward” renders the claim indefinite because it is unclear what “portion” of the groove structure is being claimed.  See MPEP § 2173.05(d).
For purposes of compact prosecution, Examiner interprets these limitations as a “portion inclined” of the wall or floor of the rectangular groove.

Regarding claim 8, (l. 19) the limitation “slidably mounted besides” regarding structural relationship between the bottom slides and the rollers renders the claim indefinite because it is unclear if “besides” is “next to” or “except for”, and to what are the bottom slides “slidably mounted”.
For purposes of compact prosecution, Examiner interprets these limitations as a slide “next to” or “adjacent” rollers as illustrated in Fig. 6, and the bottom slides “slidably mounted” are “movable” as best interpreted by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

CLAIM 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Banco et al. (US Pub. No.: US 2012/0118278, hereinafter "La Banco") in view of Sheddy et al (US Pub No.: US 2004/0134324, hereinafter "Sheddy") in further view of Lee (US Patent No: US 5676124, hereinafter "Lee-124") in further view of Lee (US Pub No.: US 2004/0035273, hereinafter "Lee-273"), in further view of Sheldon (US Pub. US 2011/0048288 A1, hereinafter "Sheldon").

LaBanco discloses
A saw(109) for cutting a workpiece(103)(Fig. 1), comprising:
 a rectangular cutting table(301, Fig. 25) including two parallel sets of a plurality of  rollers(380) disposed on a bottom(as illustrated in annotated Fig. 28 below);
a rectangular frame(see annotated Fig. 22 below) including two parallel rails(390) on a top with the sets of rollers(380) rotatably disposed thereon;
 a cutting head assembly(400) disposed above the cutting table(301)(cutting head assembly disposed above cutting table as illustrated in annotated Fig. 22 below) and secured to the frame(410), the cutting head assembly(400) including a circular saw blade(406), an electric motor(408) for driving the saw blade(406), and a nozzle(330);
 and wherein the cutting table(301) is slidably mounted on the parallel rails(390)(slidably mounted as illustrated in annotated Fig. 28 below) and includes: two parallel bottom slides(see annotated Fig. 28 below) slidably mounted besides the sets of rollers(380) respectively(“bottom” slides downwardly extending and “slidably mounted besides the rollers” as illustrated in annotated Fig. 28 below);
 a flat left portion, and a flat right portion on the cutting table(see annotated Fig. 22 below); a plurality of transverse grooves(as illustrated in annotated Fig. 22 below) across the flat left portion, and the flat right portion(as illustrated in annotated Fig. 22 below); a plurality of rectangular grooves formed along each edge of the cutting table(“rectangular grooves” as illustrated by the perimeter grooves running around the edges of the cutting table(301)in Fig. 27, thereby forming a rectangular-shaped perimeter of grooves) wherein the longitudinal groove(305), the inclined transverse grooves, and the rectangular grooves communicate with one another(these grooves communicate via the inlet aperture(372) disposed at ends of longitudinal groove(305) which “can also serve as a drain for work-piece platform” and “to other portions of the work-piece platform” as cited at the bottom of Para. 96; and as illustrated in Fig. 27), and a drain(372) disposed on said longitudinal groove(305).

LaBanco is silent to
 a gauge strip formed with a front end of the cutting table; 
 a removable tray under the cutting table;
 a wheeled folding leg assembly disposed under the removable tray;
 a rubber layer disposed on the cutting table;
 that the plurality of transverse grooves are inclined
 two intermediate islands, a flat left portion disposed to the left of the intermediate islands, and a flat right portion disposed to the right of the intermediate islands; a first longitudinal groove inclined and disposed between the flat left portion and the intermediate islands, a second longitudinal groove between the intermediate islands, and a third longitudinal groove inclined and disposed between the flat right portion and the intermediate islands;
 that the plurality of inclined transverse grooves are across the intermediate islands;
 and a first drain disposed on the first longitudinal groove, a second drain disposed on the second longitudinal groove, and a third drain disposed on the third longitudinal groove;
a first and third inclined longitudinal groove;
 wherein there is communication between a first, second and third longitudinal grooves, the inclined transverse grooves, and the rectangular grooves communicate with one another;
 wherein each inclined transverse groove includes two bent points at the left portion and the right portion respectively;
 and wherein each rectangular groove includes a right portion inclined inward or a left portion inclined inward.

    PNG
    media_image1.png
    339
    487
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    453
    media_image2.png
    Greyscale


With regard to a gauge strip to which LaBanco is silent to, Lee-273 teaches
 a gauge strip(123) formed with a front end of the cutting table(12)(Fig. 1).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting table of LaBanco, as modified, by adding the gauge strip of Lee-273 in order to aid in measuring and monitoring of the work piece during cutting.(Para. 25)

With regard to a removable tray, the inclined limitations of longitudinal grooves, transverse grooves, and intermediate islands, and plurality of drains to which LaBanco, as modified, is silent to, LaBanco3(another embodiment of LaBanco) teaches
a cutting table(101) with a surface that comprises 
an orifice(i.e. drain)(609) “can be open to and in fluid communication with a drain pan(not shown) located beneath the work-piece platform(101)”.(end of Para.64),
 longitudinal groove(105) (Fig.10) ) to be used for different types of cuts, such as miter cuts, bevel cuts, plunge cuts, and others(beginning of Para. 55),
grooves and drains to control the fluid flows of the cutting table surface.(end of Para. 49),

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid flow structure of LaBanco by adding a removable tray under the cutting table of LaBanco3 in order to aid in expelling discharged lubricant that flow from the longitudinal grooves to the drains.(end of Para. 64) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the saw of LaBanco by adding a first and third longitudinal grooves of LaBanco3 in order to aid in using the additional longitudinal grooves for different types of cuts, as detailed above.(beginning of Para. 55)

Additionally, LaBanco teaches “"The work-piece end inlet apertures(372) can also serve as a drain for the work-piece platform.  As illustrated the work-piece end inlet apertures(372) can also extend laterally beyond the extent of the main channel(305), thereby serving as a drain to other portions of the work-piece platform(301)."(end of Para. 96)

It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to discern that incorporating additional first longitudinal groove and second longitudinal groove incorporates the corresponding drains(see annotated figure below) which teaches providing drains at either end of a longitudinal groove(305); thereby modifying the saw of LaBanco, as modified with a first drain disposed on the first longitudinal groove, a second drain disposed on the second longitudinal groove, and a third drain disposed on the third longitudinal groove.(see annotated figure below) of 

Further, upon examining the modification of the saw of LaBanco, as modified, with a first and third longitudinal grooves of LaBanco3 it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to discern that additional longitudinal grooves would divide the left and right portions of the cutting table(101), thereby by physical layout defining two intermediate islands (as illustrated in annotated figure below).

LaBanco3 further discloses in Fig. 6 and 12 outlet grooves(601) connect to a main channel (105) wherein outlet grooves are “recessed into the upper surface of the platform(101)”(middle of Para. 63) and therefore communicate with said main channel(105).  LaBanco3 further discloses in Fig. 12 the structure of outlet grooves(601) is downwardly inclined from the brim(108) of the main channel(105) to the outlet end(603) to allow control of the fluid flowing levels of the cutting table surface.(Para. 63)

It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to discern that incorporating additional first longitudinal groove and second longitudinal groove incorporates the corresponding structure wherein the longitudinal groove(305), the inclined transverse grooves, and the rectangular grooves communicate with one another communication (as illustrated in annotated figure below); thereby modifying the saw of LaBanco, as modified, with wherein the first, second, and third longitudinal grooves(305), the inclined transverse grooves, and the rectangular grooves communicate with one another of LaBanco3 in order to aid in removing excess discharged longitudinal grooves thereby maintaining a suitable level of liquid lubricant.(end of Para. 63)

    PNG
    media_image3.png
    517
    725
    media_image3.png
    Greyscale


With regard to a wheeled leg assembly to which LaBanco, as modified, is silent to, Lee-124 teaches
 a wheeled(16) folding leg assembly(14) disposed under the removable tray(46) (Fig. 1);
 wherein each inclined transverse groove(32) includes two bent points(see annotated figure below) at the left portion and the right portion respectively(see annotated figure below).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the saw of LaBanco, as modified, by adding the a wheeled folding leg assembly disposed under the removable tray of Lee-124 in order to aid in providing mobility around a work site.(Col. 3 ll.24-29)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transverse grooves of LaBanco, as modified, by adding two bent points at the left portion and the right portion respectively of Lee-124 in order to aid in permitting the cutting blade to cut work pieces within preselected transverse grooves of the cutting table.(Col.1 ll.39-43)

    PNG
    media_image4.png
    404
    320
    media_image4.png
    Greyscale


With regard to a rubber layer to which LaBanco, as modified, is silent to, Sheddy teaches
a rubber layer(42) disposed on the cutting table(40).(Fig.2);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting table of LaBanco, as modified, by adding the a rubber layer disposed on the cutting table of Sheddy in order to aid in protecting the work piece placed on the cutting table.(end of Para. 57)

With regard to rectangular grooves are inclined to which LaBanco, as modified, is silent to, Sheldon teaches
sidewalls(120a-b/122) and a groove(124) along edges of the tabletop(110) can be the same height or different in height than the tabletop(110).(Fig. 13, end of Para. 68)
Said sidewalls and groove of Sheldon run along the perimeter of the table, as do the rectangular grooves of LaBanco.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectangular grooves of LaBanco, as modified, by inclined sidewalls of Sheldon in order to aid in keeping the liquid in the rectangular grooves and bring the liquid to a drain.(middle of Para. 69).  Thus meeting the limitation wherein each rectangular groove includes a right portion inclined inward or a left portion inclined inward.

Response to Arguments
Applicant's arguments filed 1-04-2012 have been fully considered but they are not persuasive.

On pages 7,8,10, in response to applicant's argument that the prior art references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a checkboard like cutting table”(Pgs.7,9, 10 of arguments), “flows directed to three drains”(Pg. 8), and “the first drain, the second drain, and the third drain of the claim in terms of directing flow”(Pg.8) are moot because these are not limitations recited in the rejected claim(s).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On page 7, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s arguments with respect to art rejection LaBanco does not disclose the limitations “the first, second and third longitudinal grooves, the inclined transverse grooves, and the rectangular grooves communicate with one another” and “a plurality of rectangular grooves formed along each edge of the cutting table”, Examiner respectfully disagrees.
In view of the art references combined including embodiments of LaBanco, as modified, that are combined to comprise the structures cited in the limitations a person of ordinary skill would understand the structures cited in the rejections of the limitations of the claim above.

On pages 8-9, in response to applicant's argument that complicated structures in the specifications of the prior art references which are not cited against the claim, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant’s arguments with respect to the invention of the applicant does not have  the “complicated structures” of the prior art reference LaBanco related to the fluid supply inlet, outlet 
While the structures of the “inclined” grooves and the “communication” relationships between the grooves as cited in the prior art references are incorporated into the limitations of the claim these incorporations do not rely on incorporating the complicated fluid supply or pressurized structures which are not cited against the claim.

On pages 9-10, applicant's arguments filed 1-04-2021 have been fully considered but they are not persuasive.  Applicant’s arguments to the inclined transverse grooves, rectangular groove structures, and drain relationships to the longitudinal grooves of Sheddy are moot in that Sheddy is not being applied to these limitations in the above rejections.  Sheddy is only applied to the limitations of the rubber layer disposed on the cutting table.

Similarly, on pages 9-10, applicant’s arguments to a lack of plurality of longitudinal grooves and the structures of the removable tray of Lee-124 are moot in that Lee-124 is not being applied to these limitations in the above rejections.  Lee-123 is only applied to limitations of a wheeled folding leg assembly disposed under the removable tray; and wherein each inclined transverse groove includes two bent points at the left portion and the right portion respectively.

In addition, on page 11, applicant’s arguments of Lee-273 are moot in that Lee-273 is not being applied to any limitations of the claim in the above rejections.

On pages 10-11, in response to applicant's argument that the references Lee-124 fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applicant’s assertion that “bent points” of claim 8 means “flow channel at each In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On pages 11-12, in response to applicant's argument that the prior art Sheldon is directed to a field completely different from that of the cutting table of the claim, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Sheldon is an outdoor utility table that has a water delivery system affixed to the table and/or one or more electrical receptacles.  It allows for accessories that provide aid for cooking or aid specific tasks such as fish cleaning or oyster shucking (Abstract, end of Para. 4)  Cooking, fish cleaning, or oyster shucking comprises the use of a cutter (such as a knife or blade), a nozzle and fluid(Para. 5).  The use of a cutter, a nozzle and fluid is analogous to the saw cutting operation of LaBanco, as modified.
Further, the applicant’s arguments that Sheldon lacks the longitudinal grooves and transverse grooves that communicate with the rectangular grooves is moot in that Sheldon is not being applied to these limitations in the above rejections.  Sheldon is only applied to each rectangular groove includes a right portion inclined inward or a left portion inclined inward.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/D.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723